Citation Nr: 0303867	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than July 26, 1999, 
for the grant of service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

Although the veteran is considered incompetent for VA 
purposes and a fiduciary has been appointed, the fiduciary is 
not prosecuting the appeal.  


FINDINGS OF FACT

1.  Service connection for psychiatric disability, to include 
PTSD, was denied in an April 1984 Board decision.

2.  A Board decision dated in December 1988 denied 
entitlement to service connection for PTSD.

3.  Rating decisions dated in July 1989, August 1989 and 
September 1989 continued the denial of entitlement to service 
connection for psychiatric disability; the veteran was 
notified of the decisions and of his appellate rights, but 
did not appeal the decisions.

4.  Thereafter, no further communication from the veteran or 
any representative was received indicating an intent to apply 
for service connection for psychiatric disability until July 
26, 1999, at which time the veteran, through his 
representative, requested entitlement to service connection 
for this disability.

5.  Service connection for psychiatric disability, to include 
PTSD, was granted in August 2000, and evaluated as 100 
percent disabling effective July 26, 1999.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
July 26, 1999, for service connection for psychiatric 
disability, to include PTSD have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that shortly following the August 2000 rating 
decision from which the instant appeal originates, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Holliday v. Principi, 
14 Vet. App. 280 (2001) (the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  But see Dyment v. Principi, 287 F.3d 1377 
(2002) ("the inference is nearly inescapable that section 
3(a) of the VCAA ... was not intended to be given retroactive 
effect").
 
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the MROC, in assigning an effective date 
of July 26, 1999, but not earlier, for the grant of service 
connection for psychiatric disability, to include PTSD, 
considered this claim on the merits.  Moreover, after review 
of the record, the Board concludes that VA's duties under 
both the VCAA and the new regulations have been fulfilled.

The record reflects that the veteran was provided later in 
August 2000 with notice of the August 2000 rating decision 
from which the current appeal originates.  He was provided a 
statement of the case (SOC) in January 2001 which notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The SOC specifically advised the veteran that 
to substantiate his claim, he needed to provide evidence 
which, under the law and regulations pertaining to effective 
dates, would entitle him to an earlier effective date.  The 
veteran thereafter perfected his appeal of this issue.  In a 
December 2002 letter from the Board to the veteran, the Board 
specifically advised the veteran of the information and 
evidence necessary to substantiate his claim, namely evidence 
tending to show that he filed an unadjudicated claim for 
service connection prior to July 26, 1999.  He was also 
informed as to what evidence VA was responsible for obtaining 
and of what evidence he was responsible for providing.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
December 2002 letter informed the veteran that if no response 
from him was received within 30 days of the date of the 
letter, the Board would decide his appeal based on the 
information and evidence currently of record; no response 
from the veteran or his representative was received within 30 
days of the date of the letter.  The Board notes that the 
veteran's representative requested and was provided an 
informal conference before a VA Decision Review Officer in 
December 2001.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the December 2002 letter from the Board notified 
the veteran as to which evidence should be obtained by him 
and which evidence would be retrieved by VA.  It is clear 
from submissions by and on behalf of the veteran that he is 
fully conversant with the legal requirements in this case.

The veteran's representative contends that the Board erred in 
providing the veteran a period of only 30 days in which to 
respond to the December 2002 letter, arguing that the veteran 
is entitled to a period of one year in which to submit the 
information and evidence identified by VA as necessary to 
substantiate his claim pursuant to 38 U.S.C.A. § 5103(b).  
The Board first points out that the Board is authorized to 
decide the claim prior to the expiration of the one-year 
period pursuant to 38 C.F.R. § 3.159(b) (2002).  The Board 
notes in passing that the December 2002 letter to the veteran 
also advised him that he could still submit additional 
information and evidence up to one year from the date of the 
letter.  The Board lastly points out that the veteran was 
first advised of the evidence necessary to substantiate his 
claim in the January 2001 statement of the case; he has had 
more than one year in which to submit any such evidence.

The representative also argues that VA should have advised 
the veteran that he could seek an earlier effective date for 
service connection for psychiatric disability by alleging 
clear and unmistakable error (CUE) "in the original Rating 
Decision in this matter".  He contends that VA has not 
informed the veteran of the evidence necessary to establish 
such a claim of CUE.  The Board points out that a claim of 
CUE in a rating decision is a separately appealable issue 
from that of entitlement to an earlier effective date, and 
that the issue of CUE in any prior rating decision had 
neither been raised nor developed for appellate review (the 
Board notes that the representative has not even identified 
the date of the "original Rating Decision in this matter").  
Moreover, the record does not reflect, and the representative 
does not contend, that the issue currently before the Board 
is somehow inextricably intertwined with an unarticulated 
claim of CUE in a rating decision.  Since a claim of CUE in a 
rating decision had neither been raised nor developed for 
appellate review, the Board concludes that the veteran is not 
entitled to any notice regarding the information and evidence 
needed to substantiate a claim of CUE in a rating decision.

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran has been in receipt of disability 
benefits from the Social Security Administration (SSA) for a 
number of years.  Although it appears that the MROC has not 
attempted to obtain any records from that agency, as will be 
discussed in further detail below, the instant case turns on 
the date that the veteran first filed a claim to reopen the 
issue involved in this case following a September 1989 rating 
decision; neither any records from SSA, nor any other 
outstanding medical records are relevant to this 
determination.  In this regard, the Board points out that 
neither medical records from SSA nor any other medical 
records could constitute a claim to reopen for VA purposes, 
since service connection for the veteran's psychiatric 
disability was not in effect until the August 2000 rating 
decision.  See 38 C.F.R. § 3.157 (2002).  Accordingly, the 
Board finds that any duty to assist the veteran in the 
instant appeal has been satisfied.

The Board lastly notes that the representative has argued 
that the Board lacks subject matter jurisdiction over the 
instant appeal because a precedent opinion by VA's General 
Counsel requires a "preadjudicatory" assessment by the MROC 
prior to a decision on the merits in light of the VCAA, and 
that such an assessment did not occur in the instant case 
because the VCAA was not passed until after the August 2000 
rating decision from which the current appeal originates.  
The Board notes that the representative has not identified 
the precedent opinion on which he relies.  Assuming that he 
is referring to VAOPGCPREC 3-2001, however, the Board points 
out that for a veteran to request re-adjudication of a claim 
pursuant to Section 7(b)(1) of the VCAA, the denial of the 
claim must have been on the basis that the claim was not well 
grounded.  See 114 Stat. 2096, 2099-2100.  Since the 
veteran's claim in August 2000 was not denied on the basis 
that the claim was not well grounded, the veteran is not 
entitled to re-adjudication of his claim under 
Section 7(b)(1) of the VCAA, and the case is properly before 
the Board.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

The veteran filed his initial claim for service connection 
for psychiatric disability in November 1979.  His claim was 
denied in May 1980 and April 1981 rating decisions, and 
following his appeal to the Board, the Board in April 1984 
denied service connection for a psychiatric disorder, to 
include a PTSD.

Thereafter, a December 1988 Board decision denied entitlement 
to service connection for PTSD, concluding that a new factual 
basis warranting allowance of service connection for PTSD had 
not been established subsequent to the April 1984 Board 
decision.

Following the December 1988 Board decision, rating decisions 
dated in July 1989, August 1989 and September 1989 continued 
the denial of service connection for psychiatric disability; 
the veteran was informed of the decisions and of his 
appellate rights with respect thereto, but he did not appeal.

Thereafter, no further communication was received from the 
veteran or any representative indicating a desire to file a 
claim for service connection for psychiatric disability until 
July 26, 1999, at which time the veteran, through his 
representative, submitted a statement indicating that he was 
applying for service connection for psychiatric disability, 
to include PTSD.  Attached to the statement was an affidavit 
by the veteran's mother.  The Board notes that in October 
1997, the veteran's current representative requested a copy 
of the veteran's claims file "for his use in pursuing his 
disability claim".  He did not identify the referenced 
claim, and in fact did not identify any benefit sought by the 
veteran until July 26, 1999.

Service connection for psychiatric disability, to include 
PTSD, was thereafter granted in an August 2000 rating 
decision; the disability was evaluated as 100 percent 
disabling effective July 26, 1999.



Analysis

The effective date for a grant of service connection on the 
basis of new and material evidence, other than service 
department records, received following a final prior 
disallowance is the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2002).

Service connection for psychiatric disability, to include 
PTSD, was denied in an April 1984 Board decision.  Service 
connection for PTSD was again denied in a December 1988 Board 
decision, and service connection for psychiatric disability 
was denied in July 1989, August 1989 and September 1989 
rating decisions.  The veteran did not appeal the July 1989, 
August 1989 or September 1989 rating decisions, and the 
record reflects that the veteran was provided with notice of 
the above rating decisions as well as of his appellate rights 
with respect thereto.  Although the veteran's representative 
contends that the passage of the VCAA somehow vitiated the 
finality of the above final Board and rating decisions, he 
has not identified his authority for this rather astounding 
statement.  Assuming that he is referring to VAOPGCPREC 3-
2001, however, as discussed previously, the veteran is not 
entitled to re-adjudication of his claim under 
Section 7(b)(1) of the VCAA.  Moreover, even assuming that he 
was entitled to re-adjudication of his claim under that 
provision, he still would not be entitled to re-adjudication 
of the final Board and rating decisions issued prior to July 
1999.  Consequently, the Board concludes that the above Board 
and rating decisions denying his claims for service 
connection are final.  38 U.S.C.A. § 7105 (West 2002).

Following the last September 1989 rating decision to deny the 
veteran's claim, no further communication from the veteran or 
any representative indicating an intention to apply for 
service connection for psychiatric disability was received 
until his representative filed a claim for that disability on 
July 26, 1999.  As noted previously, while the representative 
requested a copy of the veteran's claims file in October 1997 
for the stated purpose of pursuing a claim, he did not 
provide any information as to what benefit the veteran was 
seeking at that time, and in fact did not identify any 
benefit sought by the veteran until July 26, 1999.
 
Accordingly, since the veteran's claim for service connection 
for psychiatric disability, to include PTSD, was denied in 
final April 1984 and December 1988 Board decisions, and in 
final July 1989, August 1989 and September 1989 rating 
decisions, and as a claim to reopen that issue was not 
thereafter submitted or otherwise on file until July 26, 
1999, the Board concludes that the proper effective date for 
the grant of service connection for psychiatric disability, 
to include PTSD, is July 26, 1999.  Accordingly, the 
veteran's claim for assignment of an effective date prior to 
July 26, 1999, for the grant of service connection is denied.

The veteran's representative does not dispute that a claim 
for service connection for psychiatric disability was not 
filed between the date of notice of the September 1989 rating 
decision and July 26, 1999.  He nevertheless argues that an 
effective date of May 1984 or December 1984 is appropriate in 
this case.  He appears to argue that 38 C.F.R. 
§ 3.400(q)(1)(ii) is inapplicable to the veteran's case 
because, he explains, the veteran's current claim is for an 
earlier effective date, rather than for service connection.  
He argues in the alternative that if 38 C.F.R. 
§ 3.400(q)(1)(ii) does apply to the veteran's claim, then 
that regulation is invalid because it conflicts, in his view, 
with the provisions of 38 U.S.C.A. § 5110(a).  He contends 
that the veteran is either entitled to an effective date of 
May 1984 (the date of his original claim for social security 
disability benefits) or December 1984 (the date of a claim 
for pension benefits), because the evidence purportedly 
supported a grant of service connection at that time.

With respect to the representative's argument that 38 C.F.R. 
§ 3.400(q)(1)(ii) is inapplicable, the Board finds his 
argument unpersuasive, as he appears to be confusing the 
status of the current claim with the operative law governing 
the resolution of that claim.  38 C.F.R. § 3.400(q)(1)(ii) is 
applicable in this case regardless of the fact that this is 
the veteran's first claim for an earlier effective date for 
service connection.

Turning to his argument that 38 C.F.R. § 3.400(q)(1)(ii) is 
nevertheless invalid because of a purported conflict with 
38 U.S.C.A. § 5110(a), the Board first notes that the Board 
is bound by VA regulations, including the one referenced 
above.  See 38 U.S.C.A. § 7104(c) (West 2002).  The Board 
also notes that the representative's argument was considered 
and rejected by the United States Court of Appeals for 
Veterans Claims (Court) in Livesay v. Principi, 15 Vet. App. 
165, 170-74 (2001).  The Board consequently finds his 
argument to lack merit.

Turning to his remaining argument that the proper effective 
date for service connection in the instant case is May 1984 
or December 1984, as discussed above, service connection for 
psychiatric disability, to include PTSD, was denied on 
numerous occasions after December 1984, and most recently in 
September 1989.  Since, pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), the effective date of the grant of service 
connection can be no earlier than the date of the reopened 
claim on July 26, 1999, the representative's arguments are 
without merit.




ORDER

Entitlement to an effective date earlier than July 26, 1999, 
for the grant of service connection for psychiatric 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

